DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 02/17/2022 with respect to claims 1, 3, 5-8, 10, 12-16 and 18-25 have been noted and entered for consideration. 

With regard to the objection to Claims, Applicant’s arguments filed 02/17/2022 have been fully considered in view of the amendments filed 02/17/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the claim objections have been withdrawn.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 02/17/2022 have been fully considered in view of the amendments filed 02/17/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 02/17/2022 have been fully considered in view of the amendments filed 02/17/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over communications via email and phone call with John Whetzel (Reg. No. 73,133) on 02/25/2022 and 02/28/2022, respectively.
The application has been amended to the Claims as follows.

1.	(Currently Amended) A beam training method, wherein the method comprises:
sending, by a first communications device before sending at least one channel state information reference signal (CSI-RS), to a second communications device, sidelink control information (SCI) to the second communications device, wherein the SCI comprises information regarding the at least one CSI-RS to be sent by the first communications device; 

receiving, by the first communications device, feedback information sent by the second communications device, wherein the feedback information comprises an identifier of a beam corresponding to a CSI-RS with the highest signal strength in the at least one CSI-RS and a resource identifier of the CSI-RS with the highest signal strength in the at least one CSI-RS,
wherein the information of the SCI comprises a time offset K, wherein the time offset K designates that the second communications device is to send the feedback information in a Kth subframe after a subframe in which the at least one CSI-RS is received, and wherein K is an integer greater than or equal to 0,
wherein the at least one CSI-RS comprises a plurality of channel state information reference signals, and
wherein the first communications device and the second communications device apply wide beam alignment in which the first communications device separately sends the plurality of channel state information reference signals to the second communications device by using a plurality of narrow beams in one of a plurality of wide beams.

2.	(Canceled).

3.	(Previously presented) The method according to claim 1, wherein the information of the SCI comprises at least one of a device identifier of the second communications device, a scheduling indication of the at least one CSI-RS, and transmission information of the at least one CSI-RS, and the transmission information of the at least one CSI-RS comprises at least one of time-frequency resource information of the at least one CSI-RS, the resource identifier of the at least one CSI-RS, and a scrambling identity of the at least one CSI-RS.

4.	(Canceled).

5.	(Previously presented) The method according to claim 1, wherein the information of the SCI comprises first indication information, and the first indication information is used to instruct the second communications device to send the feedback information on a time-frequency resource in the Kth subframe.

6.	(Previously presented) The method according to claim 1, wherein the at least one CSI-RS is further used for channel measurement, the information of the SCI comprises second indication information, and the second indication information is used to indicate that the at least one CSI-RS is used for at least one of channel measurement and beam training.

7.	(Previously presented) The method according to claim 1, wherein the information of the SCI comprises configuration information of the at least one CSI-RS, the configuration information of the at least one CSI-RS comprises at least one of an occupied bandwidth, a scrambling identity, an antenna port, and signal density that are of the at least one CSI-RS, and the configuration information of the at least one CSI-RS is preconfigured by a base station and sent to the first communications device.

8.	(Currently Amended) A beam training method, wherein the method comprises:
receiving, by a second communications device, before receiving at least one channel state information-reference signal (CSI-RS) sent by a first communications device, sidelink control information (SCI) sent by the first communications device, wherein the SCI comprises information regarding the at least one CSI-RS to be sent by the first communications device, wherein the information of the SCI comprises a scheduling indication of the at least one CSI-RS to indicate that the at least one CSI-RS is currently scheduled;
receiving, by the second communications device based on the information of the SCI, the at least one CSI-RS sent by the first communications device; 
determining, by the second communications device, that a beam corresponding to a CSI-RS with the highest signal strength in the at least one CSI-RS is the beam for communication between the second communications device and the first communications device; and
sending, by the second communications device, feedback information to the first communications device, wherein the feedback information comprises at least one of an identifier of the beam corresponding to the CSI-RS with the highest signal strength in the at least one CSI-RS and a resource identifier of the CSI-RS with the highest signal strength in the at least one CSI-RS,
wherein the information of the SCI comprises a time offset K, and the sending, by the second communications device, the feedback information to the first communications device comprises:
sending, by the second communications device based on the time offset K, the feedback information to the first communications device in a Kth subframe after a subframe in which the at least one CSI-RS is received, wherein K is an integer greater than or equal to 0.

9.	(Canceled).

10.	(Currently Amended) The method according to claim 8, wherein the information of the SCI comprises at least one of a device identifier of the second communications device

11.	(Canceled) 

12.	(Previously presented) The method according to claim 8, wherein the information of the SCI comprises first indication information, and the sending, by the second communications device, the feedback information to the first communications device comprises:
sending, by the second communications device based on the first indication information, the feedback information to the first communications device on a time-frequency resource in the Kth subframe.

13.	(Previously presented) The method according to claim 8, wherein the at least one CSI-RS is further used for channel measurement, the information of the SCI comprises second indication information, and the method further comprises:
determining, by the second communications device based on the second indication information, that the at least one CSI-RS is used for at least one of channel measurement and beam training.

14.	(Previously presented) The method according to claim 8, wherein the information of the SCI comprises configuration information of the at least one CSI-RS, the configuration information of the at least one CSI-RS comprises at least one of an occupied bandwidth, a scrambling identity of the at least one CSI-RS, an antenna port, and signal density that are of the at least one CSI-RS, and the configuration information of the at least one CSI-RS is preconfigured by a base station and sent to the first communications device.

15.	(Currently Amended) A channel measurement method, wherein the method comprises:
sending, by a first communications device before sending at least one channel state information reference signal (CSI-RS), to a second communications device, sidelink control information (SCI) to the second communications device, wherein the SCI comprises information regarding the at least one CSI-RS to be sent by to the first communications device; 
sending, by the first communications device, the at least one CSI-RS to the second communications device based on the information of the SCI; and
receiving, by the first communications device, feedback information sent by the second communications device, wherein the feedback information comprises an identifier of a beam corresponding to a CSI-RS with the highest signal strength in the at least one CSI-RS and a resource identifier of the CSI-RS with the highest signal strength in the at least one CSI-RS,
wherein the information of the SCI comprises a time offset K, wherein the time offset K designates that the second communications device is to send the feedback information in a Kth subframe after a subframe in which the at least one CSI-RS is received, and wherein K is an integer greater than or equal to 0,
wherein the at least one CSI-RS comprises a plurality of channel state information reference signals, and
wherein the first communications device and the second communications device apply wide beam alignment in which the first communications device separately sends the plurality of channel state information reference signals to the second communications device by using a plurality of narrow beams in one of a plurality of wide beams.

16.	(Previously presented) The method according to claim 15, wherein the information of the SCI comprises at least one of a device identifier of the second communications device, a scheduling indication of the at least one CSI-RS, and transmission information of the at least one CSI-RS, and the transmission information of the at least one CSI-RS comprises at least one of time-frequency resource information of the at least one CSI-RS, the resource identifier of the at least one CSI-RS, and a scrambling identity of the at least one CSI-RS.

17.	(Canceled) 

18.	(Previously presented) The method according to claim 15, wherein the information of the SCI comprises first indication information, and the first indication information is used to instruct the second communications device to send the feedback information on a time-frequency resource in the Kth subframe.

19.	(Previously presented) The method according to claim 1, wherein the first communications device is a first user equipment and the second communications device is a second user equipment, and
wherein sending, by the first communications device before sending the at least one CSI-RS to the second communications device, the SCI to the second communications device comprises sending the SCI comprising the information regarding the at least one CSI-RS directly from the first user equipment to the second user equipment.

20.	(Previously presented) The method according to claim 19, wherein sending, by the first communications device, the at least one CSI-RS to the second communications device based on the information of the SCI comprises sending the at least one CSI-RS directly from the first user equipment to the second user equipment based on the information of the SCI sent directly from the first user equipment to the second user equipment.

21.	(Canceled) 

22.	(Currently amended) The method according to claim 8, wherein the first communications device is a first user equipment and the second communications device is a second user equipment, and
wherein receiving, by [[a]]the second communications device, before receiving at least one CSI-RS sent by [[a]]the first communications device, the SCI sent by the first communications device comprises receiving the SCI comprising the information regarding the at least one CSI-RS at the second user equipment directly from the first user equipment.

23.	(Previously presented) The method according to claim 22, wherein receiving, by the second communications device based on the information of the SCI, the at least one CSI-RS sent by the first communications device comprises receiving the at least one CSI-RS at the second user equipment directly from the first user equipment based on the information of the SCI sent directly from the first user equipment to the second user equipment.

24.	(Previously presented) The method according to claim 15, wherein the first communications device is a first user equipment and the second communications device is a second user equipment, and
wherein sending, by the first communications device before sending the at least one CSI-RS to the second communications device, the SCI to the second communications device comprises sending the SCI comprising the information regarding the at least one CSI-RS directly from the first user equipment to the second user equipment.

25.	(Previously presented) The method according to claim 24, wherein sending, by the first communications device, the at least one CSI-RS to the second communications device based on the information of the SCI comprises sending the at least one CSI-RS directly from the first user equipment to the second user equipment based on the information of the SCI sent directly from the first user equipment to the second user equipment.

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-16, 18-20 and 22-25 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1, 3, 5-7, 15-16, 18-20 and 24-25 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... wherein the at least one CSI-RS comprises a plurality of channel state information reference signals, and wherein the first communications device and the second communications device apply wide beam alignment in which the first communications device separately sends the plurality of channel state information reference signals to the second communications device by using a plurality of narrow beams in one of a plurality of wide beams ....” and in combination with other limitations recited in claim 1.
Although WO 2017193773 (hereinafter "WO'773") in view of Akoum et al (US Publication No. 2019/0089442), Kwak et al (US Publication No. 2021/0242988), Onggosanusi et al (US Publication No. 2017/0033912) and Lee et al (US Publication No. 2018/0270812) teaches, 
“a beam training method, wherein the method comprises: sending, by a first  communications device before sending at least one channel state information reference signal (CSI-RS), to a second communications device, sidelink control information (SCI) to the second communications device, wherein the SCI comprises information regarding the at least one CSI-RS to be sent by the first communications device; sending, by the first communications device, the at least one CSI-RS to the second communications device based on the information of the SCI; and receiving, by the first communications device, feedback information sent by the second communications device, wherein the feedback information comprises an identifier of a beam corresponding to a CSI-RS with the highest signal strength in the at least one CSI-RS and a resource identifier of the CSI-RS with the highest signal strength in the at least one CSI-RS, wherein the information of the SCI comprises a time offset K, wherein the time offset K designates that the second communications device is to send the feedback information in a Kth subframe after a subframe in which the at least one CSI-RS is received, and wherein K is an integer greater than or equal to 0”, as stated in the Office Action dated 12/02/2021 (see, pages 5-12), WO'773 in view of Akoum, Kwak, Onggosanusi and Lee does not teach, suggest or render obvious the above-mentioned italic limitations in combination with other limitations.
Claim 15 recites similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 3, 5-7, 16, 18-20 and 24-25 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.

Claims 8, 10 and 12-14 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 8, “... wherein the information of the SCI comprises a scheduling indication of the at least one CSI-RS to indicate that the at least one CSI-RS is currently scheduled ....” and in combination with other limitations recited in claim 1.
Although WO 2017193773 (hereinafter "WO'773") in view of Akoum et al (US Publication No. 2019/0089442), Kwak et al (US Publication No. 2021/0242988), Onggosanusi et al (US Publication No. 2017/0033912) and Lee et al (US Publication No. 2018/0270812) teaches, 
“A beam training method, wherein the method comprises: receiving, by a second communications device, before receiving at least one channel state information-reference signal (CSI-RS) sent by a first communications device, sidelink control information (SCI) sent by the first communications device, wherein the SCI comprises information regarding the at least one CSI-RS to be sent by the first communications device; receiving, by the second communications device based on the information of the SCI, the at least one CSI-RS sent by the first communications device; determining, by the second communications device, that a beam corresponding to a CSI-RS with the highest signal strength in the at least one CSI-RS is the beam for communication between the second communications device and the first communications device; and sending, by the second communications device, feedback information to the first communications device, wherein the feedback information comprises at least one of an identifier of the beam corresponding to the CSI-RS with the highest signal strength in the at least one CSI-RS and a resource identifier of the CSI-RS with the highest signal strength in the at least one CSI-RS, wherein the information of the SCI comprises a time offset K, and the sending, by the second communications device, the feedback information to the first communications device comprises: sending, by the second communications device based on the time offset K, the feedback information to the first communications device in a Kth subframe after a subframe in which the at least one CSI-RS is received, wherein K is an integer greater than or equal to 0”, as stated in the Office Action dated 12/02/2021 (see, pages 5-12), WO'773 in view of Akoum, Kwak, Onggosanusi and Lee does not teach, suggest or render obvious the above-mentioned italic limitations in combination with other limitations.
Claims 10 and 12-14 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469